DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 9, 10, 12-14, 17, 19 and 20 in the reply filed on 02 June 2021 is acknowledged.  Claims 11, 15 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. 
The 26 March 2021 restriction requirement is maintained and is now made final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chao (U.S. Pub. 2008/0128897) in view of Farnworth et al. (U.S. Patent 5,893,726).
Claim 9:  Chao discloses an integrated circuit (IC) module comprising: 
a first integrated circuit (IC) device (120; Fig. 1A, paragraph 9) and a second IC device (130; Fig. 1A, paragraph 9) electrically connected to a carrier (110; Fig. 1A, paragraph 9); 
a seal band (150; Fig. 1A, paragraph 16) directly upon the carrier (110) around the perimeter of both the first IC device (120) and the second IC device (130); 
a high modulus seal band (155; Fig. 1A, paragraph 17) directly upon the carrier (110) between the first IC device (120) and the second IC device (130); and
a lid (500; Fig. 1A, paragraphs 9 and 16) connected to the carrier (110), the lid (500) comprising a perimeter wall (550; Fig. 1A, paragraph 16) joined to the seal band (150) and inner wall (560; Fig. 1A, paragraph 17) joined to the high modulus seal band (155).
Chao appears not to explicitly disclose the seal band is a low modulus seal band.
Farnworth et al., however, discloses the seal band (28; Fig. 2, column 4, lines 30-42) is a lower modulus seal band (silicone) in order to absorb thermal stress.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Chao with the disclosure of Farnworth et al. to have made the seal band a low modulus seal band in order to absorb thermal stress.
Claim 13:  Chao in view of Farnworth et al. discloses the IC module of claim 9.  Since Chao further discloses a width (width of 155) between opposing side surfaces (left and right surfaces of 155) of the high modulus seal band (155) is less than a width .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Farnworth et al. as applied to claim 9 above, and further in view of Narita et al. (U.S. Pub. 2006/0261250).
Claim 10:  Chao in view of Farnworth et al. discloses the IC module of claim 9.
Chao in view of Farnworth et al. appears not to explicitly disclose the high modulus seal band has an elastic modulus at least one order of magnitude higher than an elastic modulus of the low modulus seal band.
Narita et al., however, discloses the high modulus seal band (18b; paragraph 58) having an elastic modulus (9.7GPa; paragraph 58) at least one order of magnitude higher than an elastic modulus (0.01 GPa; paragraph 57) of the low modulus seal band (18a; paragraph 57) is a suitable configuration for the IC module.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Chao in view of Farnworth et al. with the disclosure of Narita et al. to have made the high modulus seal band has an elastic modulus at least one order of magnitude higher than an elastic modulus of the low modulus seal band because the selection of a known configuration based on its .

Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Farnworth et al. as applied to claim 9 above, and further in view of Li et al. (U.S. Pub. 2015/0001701).
Claim 12:  Chao in view of Farnworth et al. discloses the IC module of claim 9.
Chao in view of Farnworth et al. appears not to explicitly disclose an upper surface of the high modulus seal band is lower than an upper surface of the low modulus seal band.
Li et al., however, discloses an upper surface of the high modulus seal band (middle 202 and 306; Fig. 11, paragraphs 45) is lower than an upper surface of the low modulus seal band (outer 202 and 306; Fig. 11, paragraph 45) in order to retain the lid.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Chao in view of Farnworth et al. with the disclosure of Li et al. to have made an upper surface of the high modulus seal band is lower than an upper surface of the low modulus seal band in order to retain the lid.
Claim 14:  Chao in view of Farnworth et al. discloses the IC module of claim 9.
Chao in view of Farnworth et al. appears not to explicitly discloses a front surface of the high modulus seal band is coplanar with a front surface of the first IC device and coplanar with a front surface of the second IC device and wherein a rear surface of the high modulus seal band is coplanar with a rear surface of the first IC device and coplanar with a rear surface of the second IC device.

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Chao in view of Farnworth et al. with the disclosure of Li et al. to have made a front surface of the high modulus seal band is coplanar with a front surface of the first IC device and coplanar with a front surface of the second IC device and wherein a rear surface of the high modulus seal band is coplanar with a rear surface of the first IC device and coplanar with a rear surface of the second IC device in order to retain the lid.

Claims 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chao (U.S. Pub. 2008/0128897) in view of Farnworth et al. (U.S. Patent 5,893,726) in view of Li et al. (U.S. Pub. 2015/0001701).
Claim 16:  Chao discloses an electronic system comprising: 
a first integrated circuit (IC) device (120; Fig. 1A, paragraph 9) and a second IC device (130; Fig. 1A, paragraph 9) electrically connected to a top surface (top surface of 110) of a carrier (110; Fig. 1A, paragraph 9); 

a high modulus seal band (155; Fig. 1A, paragraph 17) directly upon the top surface (top surface of 110) of the carrier (110) between the first IC device (120) and the second IC device (130); andDocket No.: P201805642US014 Serial No.: 16/598,185PATENT
a lid (500; Fig. 1A, paragraphs 9 and 16) connected to the top surface (top surface of 110) of the carrier (110), the lid (500) comprising a perimeter wall (550; Fig. 1A, paragraph 16) joined to the low modulus seal band (150) and inner wall (560; Fig. 1A, paragraph 17) joined to the high modulus seal band (155).
Chao appears not to explicitly disclose the seal band is a low modulus seal band.
Farnworth et al., however, discloses the seal band (28; Fig. 2, column 4, lines 30-42) is a lower modulus seal band (silicone) in order to absorb thermal stress.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Chao with the disclosure of Farnworth et al. to have made the seal band a low modulus seal band in order to absorb thermal stress.
Chao in view of Farnworth et al. appears not to explicitly disclose a system board electronically connected to a bottom surface of the carrier; a heat sink thermally connected to a top surface of the lid; and an upper surface of the high modulus seal band is lower than an upper surface of the low modulus seal band.
Li et al, however, discoes a system board (302; Fig. 3, paragraph 32) electronically connected to a bottom surface (bottom surface of 210) of the carrier (210; Fig. 3, paragraph 32) in order to connect more components together; a heat sink (314; 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Chao in view of Farnworth et al. with the disclosure of Li et al. to have made a system board electronically connected to a bottom surface of the carrier in order to connect more component together; to have made a heat sink thermally connected to a top surface of the lid in order to assist in heat removal; and to have made an upper surface of the high modulus seal band is lower than an upper surface of the low modulus seal band in order to retain the lid.
Claim 19:  Chao in view of Farnworth et al. in view of Li et al. discloses the electronic system of claim 16, and further discloses an upper surface of the high modulus seal band (middle 202 and 306) is lower than an upper surface of the low modulus seal band (outer 202 and 306) (Li et al., prima facie case of obviousness as stated above).
Claim 20:  Chao in view of Farnworth et al. in view of Li et al. discloses the electronic system of claim 16.  Since Chao further discloses a width (width of 155) between opposing side surfaces (left and right surfaces of 155) of the high modulus seal band (155) is less than a width (width of 150) between opposing side surfaces (left surface of left 150 and right surface of 150) of the seal band (150) and Farnworth et al. discloses the seal band can be a low modulus seal band (column 4, lines 30-42), Chao .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Farnworth et al. in view of Li et al. as applied to claim 16 above, and further in view of Narita et al. (U.S. Pub. 2006/0261250).
Claim 17:  Chao in view of Farnworth et al. in view of Li et al. discloses the electronic system of claim 16. 
Chao in view of Farnworth et al. in view of Li et al. appears not to explicitly disclose the high modulus seal band has an elastic modulus at least one order of magnitude higher than an elastic modulus of the low modulus seal band.
Narita et al., however, discloses the high modulus seal band (18b; paragraph 58) having an elastic modulus (9.7GPa; paragraph 58) at least one order of magnitude higher than an elastic modulus (0.01 GPa; paragraph 57) of the low modulus seal band (18a; paragraph 57) is a suitable configuration for the electronic system.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Chao in view of Farnworth et al. in view of Li et al. with the disclosure of Narita et al. to have made the high modulus seal band has an elastic modulus at least one order of magnitude higher than an elastic modulus of the low modulus seal band because the selection of a known configuration based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MONICA D HARRISON/           Primary Examiner, Art Unit 2815